Oldwebsites.com, Inc. July 18, 2011 P.O. Box 58228 Salt Lake City, Utah 84158 United States Securities and Exchange Commission Washington, DC, 20549 Att:Maryse Mills-Apenteng / Jane Woo Re: Oldwebsites.com, Inc. Preliminary Proxy Statement on Schedule 14A Filed June 29, 2011 File No. 000-52546 Matter:Response to comments received on July 18, 2011 Dear Ms. Mills-Apenteng / Ms. Woo We have addressed the comments you have sent in regards to our preliminary proxy statement filing of July 15, 2011.Please refer to the following responses: 1.Proposal Number 3 – the disclosure to the shareholders on the number of votes required to pass the resolution will be edited to read:The ratification of the consent resolution of the Board of Directors regarding dissolution of the Company requires the affirmative vote by a majority of all the votes entitled to be cast on the proposal. In connection with responding to the comments received on July 18, 2011 the Company acknowledges that it is responsible for the adequacy and accuracy of the disclosure in the filing; that staff comments or changes to the disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and that the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We trust that the comments submitted to the Company have been adequately answered. If you have additional questions, please contact us. Sincerely, /s/James Roszel James Roszel, President July 18, 1011 CC:STEVEN L. TAYLOR, PC, Lawyer 1338 South Foothill Dr, Suite 322 Salt Lake City, Utah 84108 801 578-3283
